a motion to quash a bench warrant. Accordingly, we conclude that we lack
                 jurisdiction over this appeal and we
                             ORDER this appeal DISMISSED.




                                                    Saitta
                                                            citaA
                                                                                J.




                 cc: Hon. Kenneth C. Cory, District Judge
                      Joeann McClandon
                      Law Office of Daniel Marks
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    0